Citation Nr: 0000191	
Decision Date: 01/05/00    Archive Date: 12/28/01

DOCKET NO.  98-06 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


CONSULTATIONS BY THE BOARD

L. McCain Parson, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1963 to November 
1970.

This matter comes to the Board of Veterans Appeals (Board) 
from a July 1996 rating decision of the Regional Office (RO) 
which denied the veteran's claim for a total rating based on 
individual unemployability due to service-connected 
disability.

During the hearing at the RO in October 1997, the veteran's 
representative raised a claim for an increased rating for 
post-traumatic stress disorder (PTSD).  Since this matter was 
not developed or certified for appeal, it is referred to the 
RO for appropriate action.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court").


REMAND

The veteran asserts that he is unable to work as a result of 
the severity of his service-connected disabilities.  In this 
regard, the Board notes that service connection is currently 
in effect for PTSD, dysthymic disorder with panic attacks and 
headaches, evaluated as 50 percent disabling; and for 
residuals of shell fragment wounds of the low back, left leg 
and ankle, evaluated as noncompensable.  

During a hearing at the RO in October 1997, the veteran 
testified that his symptoms included suicidal tendencies, 
anxiety, nightmares and night sweats.  In November 1996, a 
Department of Veterans Affairs (VA) physician noted that the 
veteran was "disabled until unemployable".  The diagnoses 
were generalized anxiety disorder and arteriosclerotic heart 
disease.  It was reported that the veteran had not been to 
work since 1993 due to his physical and mental conditions.  
It was also reported in November 1996 that he had tried 
numerous jobs, but he was usually not able to perform them 
effectively because of anxiety attacks and his heart 
condition.  It was stated that he felt depressed.  The 
assessment was generalized anxiety disorder with panic 
attacks.  

The Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Here, the most recent VA psychiatric examination is dated in 
April 1994 and, as noted above, the veteran appears to have 
made evidentiary assertions that his condition has increased 
in severity since that time.  Under 38 C.F.R. § 3.326(a) 
(1999), a VA examination will be authorized where there is a 
possibility of a valid claim.

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court has held that the duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  This duty also includes 
providing additional VA examinations by a specialist when 
recommended.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  The 
fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991). 

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his psychiatric 
disabilities and the residuals of shell 
fragment wounds to the low back, left leg 
and ankle since 1996.  After securing the 
necessary authorizations for release of 
this information, the RO should seek to 
obtain copies of all treatment records 
referred to by the veteran.

2.  The veteran should then be afforded 
VA examinations by specialist in 
psychiatry and orthopedics, if available, 
to determine the nature and extent of his 
disabilities.  The psychiatric 
examination report should include a 
detailed account of all pathology found 
to be present.  If there are psychiatric 
disorders other than PTSD, the examiner 
should reconcile the diagnoses and should 
specify which symptoms are associated 
with each of the disorder(s).  If certain 
symptomatology cannot be dissociated from 
one disorder or another, it should be 
specified.  The psychiatrist should 
describe how the symptoms of PTSD affect 
the veteran's social and industrial 
capacity, and whether the condition is 
permanent in nature.  All necessary 
special studies or tests are to be 
accomplished.  The examiner should assign 
a GAF score and a definition of the 
numerical code assigned in order to 
comply with the requirements of Thurber 
v. Brown, 5 Vet. App. 119 (1993).  The 
entire claims folder and a copy of this 
remand must be made available to the 
examiner for review in conjunction with 
the examinations.  The orthopedic 
examiner should also comment on the 
effects, if any, of the residuals of the 
service-connected shell fragment wounds 
on the veteran's ability to work.  The 
rationale for any opinion expressed 
should be set forth.  


Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


 


